Exhibit 10.1
 
Execution Version


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between Chimera Investment
Corporation (the “Company”) and Matthew Lambiase (“Executive”) is effective as
of August 5, 2015 (the “Effective Date”), subject to and contingent upon the
execution and effectiveness of that certain Transition Services Agreement by and
between Annaly Management Company LLC (“Annaly”) and the Company (the “TSA”),
dated on or about the date hereof, and this Agreement will be null and void ab
initio if the TSA is not executed by the Company and Annaly.
 
WITNESSETH:
 
WHEREAS, Executive wishes to be employed by the Company, and the Company wishes
to secure the employment of Executive, under the terms and conditions described
below.
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree as follows:
 
1. Term of Employment.
 
(a) The Company hereby employs Executive, and Executive hereby accepts
employment with the Company, in the positions and with the duties and
responsibilities as set forth in Section 2 below for the Term of Employment (as
defined below), subject to the terms and conditions of this Agreement. 
 
(b) The term of employment under this Agreement will commence on the Effective
Date and continue until December 31, 2018 (the “Initial Term”), and, prior to a
Change in Control only, will be extended for an additional one year period (the
“Renewal Term”) on the last day of the Initial Term and on each subsequent
anniversary thereof, unless either party provides written notice of nonrenewal
to the other party not less than 90 days prior to the last day of the Initial
Term or any Renewal Term (the Initial Term together with each Renewal Term, the
“Term of Employment”); provided that, upon the consummation of a Change in
Control, the Term of Employment will be extended to the second anniversary of
such Change in Control; provided, further, that if the last day of the Term of
Employment otherwise would occur during a Garden Leave period, the Term of
Employment will continue through the end of such Garden Leave.  The Term of
Employment may also be terminated in accordance with Section 5 hereof.
 
2. Position; Duties and Responsibilities.
 
(a) During the Term of Employment, Executive will be employed as the Chief
Executive Officer of the Company, reporting directly to the Board of Directors
of the Company (the “Board of Directors”). Executive will, under the supervision
of the Board of Directors, (i) manage and control the day-to-day business,
affairs and properties of the Company, make all decisions regarding those
matters, perform any and all other acts or activities customary or incident to
the management of the Company’s business and cause all of the foregoing through
the Company’s officers, employees or agents, and (ii) have such other duties and
responsibilities as are assigned to him by the Company’s Board of Directors (not
inconsistent in any significant respect with the duties and responsibilities
typically assigned to the chief executive officer as the senior-most executive
officer of a publicly-traded REIT other than an executive chairman or
vice-chairman of the board).
 
(b) Executive will be appointed to the Board of Directors as of the Effective
Date and will be nominated for reelection to the Board of Directors at each
annual meeting of the Company’s shareholders during the Term of Employment
thereafter.
 
(c) During the Term of Employment, Executive will, without additional
compensation, also serve on the board of directors of, serve as an officer of,
and/or perform such executive and consulting services for,
 


 
1 

--------------------------------------------------------------------------------

 
Execution Version


or on behalf of, such subsidiaries or affiliates of the Company as the Board of
Directors may, from time to time, request.  For purposes of this Agreement, the
term “affiliate” will have the meaning ascribed thereto in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Act”).
 
(d) During the Term of Employment, Executive will serve the Company faithfully,
diligently and to the best of his ability and will devote substantially all of
his time and efforts to his employment and the performance of his duties under
this Agreement. Nothing herein will preclude Executive from engaging in
charitable and community affairs and managing his personal, financial and legal
affairs, so long as such activities do not materially interfere with his
carrying out his duties and responsibilities under this Agreement.
 
3.  Compensation.
 
(a) Base Salary. During the Term of Employment, Executive will be entitled to
receive an annualized base salary (the “Base Salary”) of not less than $750,000 
Beginning in 2017, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) will review Executive’s Base Salary annually to
determine whether increases are appropriate.  Any such increased amount will
thereafter be Executive’s “Base Salary” for purposes under this Agreement.
 
(b) Performance Bonus.
 
(i) For the calendar year ending December 31, 2015, Executive will be paid a
guaranteed bonus in the amount of $2,329,000 (the “2015 Guaranteed Annual
Bonus”) and be eligible for an additional discretionary bonus in the amount of
$1,035,000 (the “2015 Discretionary Annual Bonus” and, with the 2015 Guaranteed
Annual Bonus, the “2015 Annual Bonuses”).  The 2015 Annual Bonuses will be paid
75% in cash and 25% in the form of restricted stock or restricted stock units
(“RSUs”).  The restricted stock or RSUs will vest in equal annual installments
on the first three anniversaries of the grant date, subject to Executive’s
continuing employment with the Company (except as otherwise provided in Sections
5(a), 5(b) or 5(e)).  The restricted stock will be subject to the terms of the
applicable award agreement and the Company’s equity compensation plan (the
“Equity Compensation Plan”).  Executive must be employed on December 31, 2015 to
receive the 2015 Annual Bonuses.  The 2015 Annual Bonuses will be paid, and
restricted stock or RSUs issued, as applicable, between January 1, 2016 and
March 15, 2016.
 
(ii) Commencing on January 1, 2016 and during the Term of Employment until
December 31, 2018, Executive will be eligible to receive an annual bonus
according to the terms set forth on the attached Exhibit A.  The Compensation
Committee will make all determinations with respect to the annual bonus in good
faith and consistent with the attached Exhibit A.  Thereafter, Executive’s
performance compensation will be determined by the Compensation Committee of the
Board of Directors in its sole discretion, but in consultation with Executive.
 
(iii) The annual bonus will be paid in a combination of cash and restricted
stock, restricted stock units (“RSUs”) or performance stock units (“PSUs”)
granted under the Equity Compensation Plan, not inconsistent with any of the
specific terms of this Agreement relating to PSUs, as set forth on
Exhibit A between January 1 and March 15 of the year following the end of the
performance period.
 
(c) 2015 Long-Term Incentive Stock Award.  On or about February 15, 2016 but no
later than March 15, 2016, the Company will grant Executive restricted stock or
RSUs having a grant fair market value of $776,000 that will vest in equal annual
installments on the first three anniversaries of the grant date, subject to
Executive’s continuing employment with the Company (except as otherwise provided
in Sections 5(a), 5(b) or 5(e)), and will be subject to the terms and conditions
of the Equity Compensation Plan and the applicable award agreement (the “2015
Equity Award”).
 


 
 2

--------------------------------------------------------------------------------

 
Execution Version




(d) Stock Ownership Requirements.  All shares of the Company stock distributed
to Executive by the Company will be subject to the stock ownership guidelines in
effect for executives from time to time, as determined by the Board of
Directors.   Unless the stock ownership guidelines provide otherwise, vested
shares of equity grants cannot be transferred or sold during Executive’s
employment by the Company until the value of Executive’s stock holdings in the
Company (including shares of restricted stock) exceeds five times Executive’s
Base Salary; and following the termination of Executive’s employment with the
Company, vested shares of equity grants may not be sold or transferred to the
extent the value of Executive’s stock holdings does not exceed five times
Executive’s Base Salary as of the date of Executive’s termination of employment
(provided, however, that this sentence will no longer apply following the
six-month anniversary of Executive’s termination of employment). 
Notwithstanding the foregoing, the restrictions of this subsection (d) will not
prevent Executive from selling or directing the withholding of shares of the
Company stock in accordance with and subject to Section 20 to satisfy income tax
and employment tax obligations relating to the vesting and settlement of the
equity grants to which the shares relate.
 
4. Employee Benefit Programs and Fringe Benefits. During the Term of Employment,
Executive will be entitled to five weeks of vacation per fiscal year and will be
eligible to participate in all executive incentive and employee benefit programs
of the Company now or hereafter made available to the Company’s senior
executives or salaried employees generally, as such programs may be in effect
from time to time.  The Company will reimburse Executive for any and all
necessary, customary and usual business expenses incurred by Executive in
connection with his employment in accordance with applicable the Company
policies.
 
5.  Termination of Employment.
 
(a)  Termination Due to Death or Disability.  If Executive’s employment is
terminated during the Term of Employment by reason of Executive’s death or
Disability, Executive’s Term of Employment will terminate automatically without
further obligations to Executive, his legal representative or his estate, as the
case may be, under this Agreement except for any payments payable to Executive
pursuant to Section 5(f) below.  In addition (subject to compliance with the
requirements of Section 5(i) and Section 7 in the event of Disability):
 
(i) Executive will receive any earned and unpaid Annual Bonus (as defined in
Exhibit A) for the Performance Period (as defined in Exhibit A) immediately
preceding Executive’s date of termination if Executive’s employment is
terminated during the Term of Employment by reason of Executive’s death or
Disability, and such termination occurs on or after December 31 of the calendar
year in which the Performance Period ends, as described on Exhibit A;
 
(ii) In the event Executive’s employment is terminated during the Term of
Employment by reason of Executive’s Disability, the Company will reimburse
Executive for 100% of the COBRA premiums incurred by Executive for Executive and
his eligible dependents under the Company’s health care plan during the 18 month
period following Executive’s termination of employment.  Such reimbursement will
be provided on the payroll date immediately following the date on which
Executive remits the applicable premium payment and will commence within 60 days
after the termination date; provided that the first payment will include any
reimbursements that would have otherwise been payable during the period
beginning on Executive’s termination date and ending on the date of the first
reimbursement payment.  Reimbursement payments will be treated as taxable
compensation to Executive;
 
(iii)  Whether or not such termination of employment due to death or Disability
occurs during the Term of Employment, any outstanding equity-based compensation
previously granted to Executive in connection with an Annual Bonus that vests
solely on the basis of continued employment will vest in full;
 
(iv) For any termination due to death or Disability, whether or not such
termination of employment occurs during the Term of Employment, the vesting of
the 2015 Equity Award will be fully
 


 
3 

--------------------------------------------------------------------------------

 
Execution Version


accelerated as of the date of such termination of employment and be settled
within 60 days following the date of such termination; and
 
(v) Solely in the case of a termination of Executive’s employment by reason of
Executive’s Disability, whether or not such termination of employment occurs
during the Term of Employment, Executive’s outstanding PSUs previously granted
in connection with the TSR Bonus (as defined in Exhibit A) will continue to be
eligible to vest subject to the achievement by the Company of the applicable
performance goals in accordance with the terms and conditions of the Plan and
the applicable award agreement as though such termination of employment had not
occurred.
 
(b)  Termination By the Company Without Cause or By Executive for Good Reason
Other Than Within 24 Months Following a Change in Control. In the event
Executive’s employment is terminated during the Term of Employment by the
Company without Cause or by Executive for Good Reason (other than for death or
Disability, as described in Section 5(a)) occurring other than within 24 months
following a Change in Control, Executive’s Term of Employment will terminate
automatically without further obligations to Executive, his legal representative
or his estate, as the case may be, under this Agreement except for any payments
payable to Executive pursuant to Section 5(f) below and if the requirements of
Section 5(i) are met and subject to Executive’s continued compliance with
Section 7:
 
(i) Executive will be entitled to a cash amount (the “Severance Amount”) equal
to one times the sum of (1) his then current Base Salary and (2) the average of
the Annual Bonuses (as defined in Exhibit A) paid to Executive by the Company
for the three (or fewer) calendar years preceding such termination (the “Average
Bonus”); provided that, in the case of a termination occurring prior to the
payment of the 2015 Annual Bonuses, the Average Bonus will be deemed to equal
$3,364,000.  The Severance Amount will be paid in 12 equal monthly installments
commencing within 60 days following the date of termination, and the first
payment will include any unpaid installments for the period prior to
commencement;
 
(ii) Whether or not such termination of employment by the Company without Cause
or by Executive for Good Reason occurs during the Term of Employment, any
outstanding equity-based compensation previously granted to Executive as part of
his Annual Bonus other than the PSUs granted in connection with the TSR Bonus
will, to the extent not already vested, immediately vest;
 
(iii) Whether or not such termination of employment by the Company without Cause
or by Executive for Good Reason occurs during the Term of Employment, any
outstanding PSUs previously granted in connection with the TSR Bonus will
continue to be eligible to vest subject to the achievement by the Company of the
applicable performance goals in accordance with the terms and conditions of the
Plan and the applicable award agreement as though such termination of employment
had not occurred;
 
(iv) Whether or not such termination of employment by the Company without Cause
or by Executive for Good Reason occurs during the Term of Employment, the
vesting of the 2015 Equity Award will be fully accelerated as of the date of
such termination of employment;
 
(v) The Company will reimburse Executive for 100% of the COBRA premiums incurred
by Executive for Executive and his eligible dependents under the Company’s
health care plan during the 12 month period following Executive’s termination of
employment.  Such reimbursement will be provided on the payroll date immediately
following the date on which Executive remits the applicable premium payment and
will commence within 60 days after the termination date; provided that, the
first payment will include any reimbursements that would have otherwise been
payable during the period beginning on Executive’s termination date and ending
on the date of the first reimbursement payment.  Reimbursement payments will be
treated as taxable compensation to Executive;
 


 
 4

--------------------------------------------------------------------------------

 
Execution Version




(vi) Whether or not such termination of employment by the Company without Cause
or by Executive for Good Reason occurs during the Term of Employment, Executive
will receive any earned and unpaid Annual Bonus for the Performance Period
immediately preceding Executive’s date of termination if Executive’s termination
date occurs after December 31 of the calendar year in which the Performance
Period ends, as described on Exhibit A; and
 
(vii) Executive will receive a pro-rata portion of the ROAE Bonus and the
Discretionary Bonus (as such terms are defined in Exhibit A) that Executive
would have earned for the year of termination based on the Company’s ROAE and
other applicable performance metrics for such year, payable at the time such
ROAE Bonus and Discretionary Bonus would have been paid to Executive for such
year absent such termination but no later than March 15 of the immediately
following year.
 
The parties agree that a termination of Executive’s employment pursuant to this
Section 5(b), Section 5(c) or Section 5(d) below will not be a breach of this
Agreement and does not relieve either party of its/his other obligations
hereunder.
 
(c)  Termination by the Company for Cause or Voluntary Termination by Executive.
In the event that at any time during the Term of Employment Executive’s
employment is terminated by the Company for Cause or by Executive other than for
Good Reason, Executive’s Term of Employment will terminate automatically without
further obligations to Executive, his legal representative or his estate, as the
case may be, under this Agreement except for any payments payable to Executive
pursuant to Section 5(f).
 
(d)  Garden Leave. Executive will provide a Notice of Termination to the Company
no less than 90 days prior to any termination of Executive’s employment (whether
for Good Reason or without Good Reason) during the Term of Employment, other
than a termination during the period described in Section 5(e), and the Company
will provide a Notice of Termination to Executive no less than 90 days prior to
any termination of Executive’s employment for Cause or without Cause during the
Term of Employment, other than a termination during the period described in
Section 5(e); provided that the Company may elect to terminate the Garden Leave
(as defined below) and Executive’s employment at any time during the Garden
Leave if Executive is terminated for Cause. During this 90-day notice period
(the “Garden Leave”), Executive will (i) continue to be an employee of the
Company and will make himself available to provide such services directed by the
Company that are reasonably consistent with Executive’s status as a senior
executive of the Company and (ii) continue to be paid his Base Salary and to be
eligible to participate in the Company’s benefits programs, but will not be
eligible to earn any annual bonus with respect to a calendar year that ends
after the commencement of the Garden Leave.  During the Garden Leave, the
Company may require Executive to resign from any position with the Company
and/or remove any or all of Executive’s duties or responsibilities, which will
not constitute Good Reason or otherwise be a violation of this
Agreement.  Executive agrees that he will not commence employment with any
entity during or in connection with the commencement of the Garden
Leave.  During the Garden Leave, Executive will take all steps reasonably
requested by the Company to effect a successful transition of client and
customer relationships to the person or persons designated by the
Company.  Notwithstanding the foregoing, the Company in its sole discretion may
waive all or any portion of the 90-day notice requirement by providing written
notice to Executive accelerating the last day of the Garden Leave period;
provided that the Company’s exercise of its right to waive all or any portion of
the 90-day notice requirement and accelerate the last day of the Garden Leave
period will not be treated as a termination of Executive’s employment by the
Company without Cause or as giving Executive any basis for terminating his
employment for Good Reason.
 
(e)  Termination Related to Change in Control.  In the event of the termination
of Executive’s employment during the Term of Employment by the Company other
than for Cause or Executive’s resignation of his employment for Good Reason
(other than for Disability, as described in Section 5(a)) within 24 months
following a Change in Control, Executive’s Term of Employment will terminate
automatically without further obligations to Executive, his legal representative
or his estate, as the case may be, under this Agreement except for any payments
payable to Executive pursuant to Section 5(f) below and if the requirements of
Section 5(i) are met and subject to Executive’s continued compliance with
Section 7:
 


 
5 

--------------------------------------------------------------------------------

 
Execution Version




(i) The Company will immediately pay to Executive in a lump sum, but in all
events within 60 days following the date of termination, a cash payment equal to
the Severance Amount;
 
(ii) Whether or not such termination of employment by the Company without Cause
or by Executive for Good Reason occurs during the Term of Employment, all of
Executive’s outstanding restricted stock, RSUs and stock options previously
granted, including, without limitation, the 2015 Equity Award, will immediately
vest in full, any dividend equivalents associated with any such equity award
will continue to be payable according to the terms of the applicable grant
agreement, any such RSUs will be settled within 60 days after the date of such
termination of employment, and any such options will remain exercisable until
the earlier of (a) 90 days following the date of such termination or (b) the
date on which each such option would have expired had Executive’s employment not
terminated;
 
(iii) Whether or not such termination of employment by the Company without Cause
or by Executive for Good Reason occurs during the Term of Employment, the
portion of Executive’s outstanding PSUs previously granted in connection with a
TSR Bonus that, as provided in Exhibit A, became eligible to vest solely on the
basis of continued employment following such Change in Control will vest and be
settled within 60 days after the date of such termination of employment;
 
(iv) The Company will reimburse Executive for 100% of the COBRA premiums
incurred by Executive for Executive and his eligible dependents under the
Company’s health care plan during the 18 month period following Executive’s
termination of employment.  Such reimbursement will be provided on the payroll
date immediately following the date on which Executive remits the applicable
premium payment and will commence within 60 days after the termination date;
provided that, the first payment will include any reimbursements that would have
otherwise been payable during the period beginning on Executive’s termination
date and ending on the date of the first reimbursement payment.  Reimbursement
payments will be treated as taxable compensation to Executive;
 
(v) Whether or not such termination of employment by the Company without Cause
or by Executive for Good Reason occurs during the Term of Employment, Executive
will receive any earned and unpaid Annual Bonus for the Performance Period
immediately preceding Executive’s date of termination if Executive’s termination
date occurs after December 31 of the calendar year in which the Performance
Period ends, as described on Exhibit A; and
 
(vi) Executive will receive a pro-rata portion of the ROAE Bonus and the
Discretionary Bonus (as such terms are defined in Exhibit A) that Executive
would have earned for the year of termination based on the Company’s ROAE and
other applicable performance metrics for such year, payable at the time such
ROAE Bonus and Discretionary Bonus would have been paid to Executive for such
year absent such termination but no later than March 15 of the immediately
following year.
 
(f)  Other Payments. Upon the termination of Executive’s employment during the
Term of Employment, in addition to the amounts payable under any Section above,
Executive will be entitled to receive the following:
 
(i) any earned but unpaid portion of the Base Salary and accrued unused
vacation;
 
(ii) any vested deferred compensation (including any interest accrued on or
appreciation in value of such deferred amounts) in accordance with the
applicable plan documents;
 
(iii)  reimbursement for reasonable business expenses incurred but not yet
reimbursed by the Company in accordance with the Company’s expense reimbursement
policy, as in effect from time to time; and
 


 
 6

--------------------------------------------------------------------------------

 
Execution Version




(iv) any other benefits to which Executive or his legal representative may be
entitled under all applicable plans and programs of the Company, as provided in
Section 4 above. 
 
(g) Payments Subject to Section 409A and Other Applicable Law.
 
(i) The Company and Executive intend that this Agreement will be interpreted and
administered so that any amount or benefit payable hereunder will be paid or
provided in a manner that is either exempt from or compliant with Section 409A
of the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
and Internal Revenue Service guidance promulgated thereunder (“Section 409A”).
 
(ii) Notwithstanding anything herein to the contrary, Executive will not be
entitled to any payment pursuant to this Section 5 prior to the earliest date
permitted under Section 409A of the Code, and applicable Treasury regulations
thereunder. To the extent any payment pursuant to this Section 5 is required to
be delayed six months pursuant to the special rules of Section 409A of the Code
related to “specified employees,” each affected payment will be delayed until
six months after Executive’s termination of employment, and, unless provided
otherwise, with the first such payment being a lump sum equal to the aggregate
payments Executive would have received during such six-month period if no
payment delay had been imposed. Any payments or distributions delayed in
accordance with the prior sentence will be paid to Executive on the first day of
the seventh month following Executive’s termination of employment or, if
earlier, within ten days following the date of Executive’s death.
 
(iii) Notwithstanding any other provision contained herein, to the extent any
payments or distributions due to Executive upon termination of his employment
under this Agreement are subject to Section 409A of the Code (i) a termination
of Executive’s employment will be interpreted in a manner that is consistent
with the definition of a “separation from service” under Section 409A of the
Code and the applicable Treasury regulations thereunder and (ii) all such
payments will be treated as a series of separate payments for purposes of
Section 409A of the Code.
 
(iv) If Executive is entitled to any reimbursement of expenses or in-kind
benefits that are includable in Executive’s federal gross taxable income, the
amount of such expenses reimbursable or in-kind benefits provided in any one
calendar year will not affect the expenses eligible for reimbursement or the
in-kind benefits to be provided in any other calendar year.  Executive’s right
to reimbursement of expenses or in-kind benefits under this Agreement will not
be subject to liquidation or exchange for another benefit.
 
(v) None of the Company, its affiliates or their respective directors, officers,
employees or advisors will be held liable for any taxes, interest or other
amounts owed by Executive as a result of the application of Section 409A or
otherwise.
 
(h) No Mitigation; No Offset. In the event of any termination of Executive’s
employment under this Agreement, he will be under no obligation to seek other
employment or otherwise in any way to mitigate the amount of any payment
provided for in this Section 5, and there will be no offset against amounts due
him under this Agreement on account of any remuneration attributable to any
subsequent employment that he may obtain.
 
(i) Release.  The Company’s obligation to make any payment or provide any
benefit pursuant to this Section 5 (other than pursuant to Sections 5(f) above)
will be contingent upon, and is the consideration for, (A) Executive executing
and delivering to the Company, within 45 days after termination of his
employment, a general release (the “Release”), substantially in the form annexed
hereto as Exhibit B, and (B) such release becoming irrevocable in accordance
with its terms.  In the event that the 45-day period referred to in the
immediately preceding sentence spans two calendar years, any payments that, but
for this sentence, would have been made hereunder during the first such calendar
year will be delayed and paid to Executive on the first regular payroll date of
the Company in such second calendar year, with any subsequent payments to be
made as if no such delay had occurred.
 


 
  7

--------------------------------------------------------------------------------

 
Execution Version




(j) Parachute Payments.
 
(i) Notwithstanding any other provisions of this Agreement to the contrary, in
the event that it will be determined that any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”), would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, the Company will reduce (but not below zero) the
aggregate present value of the Payments under the Agreement to the Reduced
Amount (as defined below), if reducing the Payments under this Agreement will
provide Executive with a greater net after-tax amount than would be the case if
no such reduction was made.  To the extent such Payments are required to be so
reduced, the Payments due to Executive will be reduced in the following order,
unless otherwise agreed and such agreement is in compliance with Section 409A of
the Code: (i) Payments that are payable in cash, with amounts that are payable
last reduced first; (ii) Payments due in respect of any equity or equity
derivatives included at their full value under Section 280G (rather than their
accelerated value); (iii) Payments due in respect of any equity or equity
derivatives valued at accelerated value under Section 280G, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24); and (iv) all other non-cash benefits.  The Payments
will be reduced as described in the preceding sentence only if (A) the net
amount of the Payments, as so reduced (and after subtracting the net amount of
federal, state and local income and payroll taxes on the reduced Payments), is
greater than or equal to (B) the net amount of the Payments without such
reduction (but after subtracting the net amount of federal, state and local
income and payroll taxes on the Payments and the amount of Excise Tax (as
defined below) to which Executive would be subject with respect to the unreduced
Payments). 
 
(ii) The “Reduced Amount” will be an amount expressed in present value that 
maximizes the aggregate present value of Payments under this Agreement or
otherwise without causing any Payment under this Agreement to be subject to the
Excise Tax, determined in accordance with Section 280G(d)(4) of the Code.  The
term “Excise Tax” means the excise tax imposed under Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
 
(iii)   All determinations to be made under this Section 5(j) will be made by an
independent registered public accounting firm or consulting firm selected by the
Company immediately prior to a change in control, which will provide its
determinations and any supporting calculations both to the Company and Executive
within ten days of the change in control.  Any such determination by such firm
will be binding upon the Company and Executive.  All fees and expenses of the
accounting or consulting firm in performing the determinations referred to in
this Section 5(j) will be borne solely by the Company.
 
(k) Resignation from Positions.  Upon termination of Executive’s employment with
the Company for any reason, Executive will be deemed to have resigned with
immediate effect from any position he then holds as an officer, director or
fiduciary of the Company or any Company-related entity.  In furtherance of the
foregoing, Executive will execute and deliver to the Company any letters,
documents and other instruments necessary or appropriate to effect such
resignation.
 
(l) For the avoidance of doubt, Executive will not be entitled to any payments
or benefits under Section 5(e) in connection with any termination of employment
by the Company without Cause or by Executive for Good Reason in respect of which
he is entitled to payments and benefits under Section 5(b), and Executive will
not be entitled to and payments or benefits under Section 5(b) in connection
with any termination of employment by the Company without Cause or by Executive
for Good Reason in respect of which he is entitled to payments and benefits
under Section 5(e).
 
(m) Termination by the Company Without Cause After Expiration of the Term of
Employment Following Delivery of Notice of Nonrenewal of the Term of Employment
By the Company.  If the Company provides Executive written notice of nonrenewal
of the Term of Employment in accordance with Section 1(b) and the Company
terminates Executive’s employment without Cause after the last day of the Term
of
 


 
 8

--------------------------------------------------------------------------------

 
Execution Version


Employment, then, if the requirements of Section 5(i) are met and subject to
Executive’s continued compliance with Section 7, the Company will, in addition
to providing the benefits set forth in Sections 5(b)(ii), (iii), (iv) and (vi),
continue to pay Executive the Base Salary for a period of one year following his
termination date in accordance with the Company’s regular payroll
practices.  Such Base Salary continuation payments will commence within 60 days
following the date of termination, and the first payment will include any unpaid
installments for the period prior to commencement.
 
6.  Definitions. For purposes of this Agreement, the following terms will be
defined as set forth below:
 
(a) “Cause” means Executive’s (i) conviction, or entry of a guilty plea or a
plea of nolo contendere with respect to, a felony, a crime of moral turpitude or
any crime committed against the Company, other than traffic violations;
(ii) engagement in willful misconduct, gross negligence, or fraud, embezzlement
or misappropriation relating to significant amounts, in each case in connection
with the performance of his duties under this Agreement; (iii) willful failure
to adhere to the lawful directions of the Board of Directors that are reasonably
consistent with his duties and position provided for herein; (iv) breach in any
material respect of any of the provisions of Section 7 of this Agreement;
(v) chronic or persistent substance abuse that materially and adversely affects
his performance of his duties under this Agreement or (vi) breach in any
material respect of the terms and provisions of this Agreement resulting in
material and demonstrable economic injury to the Company.  No act or omission to
act by Executive will be “willful” if conducted in good faith or with a
reasonable belief that such act or omission was in the best interests of the
Company.  Notwithstanding the foregoing, (a) Executive will be given written
notice of any action or failure to act that is alleged to constitute Cause (a
“Default”), and an opportunity for 20 business days from the date of such notice
in which to cure such Default, such period to be subject to extension in the
discretion of the Board of Directors and (b) regardless of whether Executive is
able to cure any Default, Executive will not be deemed to have been terminated
for Cause without (I) reasonable prior written notice to Executive setting forth
the reasons for the decision to terminate Executive for Cause, (II) an
opportunity for Executive, together with his counsel, to be heard by the Board
of Directors and (III) delivery to Executive of a Notice of Termination approved
by the Board of Directors, stating its good faith opinion that Executive has
engaged in actions or conduct described in the preceding sentence, which notice
specifies the particulars of such action or conduct in reasonable detail;
provided, however, the Company may suspend Executive with pay until such time as
his right to appear before the Board of Directors, as the case may be, has been
exercised, so long as such appearance is within two weeks of the date of
suspension.
 
(b) “Change in Control” means the occurrence of any one of the following events
to the extent such event also constitutes a “change in control event” for
purposes of Section 409A of the Code:
 
(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the Act
(other than the Company, any of its affiliates or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its affiliates) together with all affiliates and
“associates” (as such term is defined in Rule 12b-2 under the Act) of such
person, will become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities having the right to vote in an election of the Board of
Directors (“voting securities”) (other than as a result of an acquisition of
securities directly from the Company); or
 
(ii)  persons who, as of the effective date of this Agreement, constitute the
Company’s Board of Directors (the “Incumbent Directors”) cease for any reason,
including, without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction, to constitute at least a majority of the Board of
Directors, provided that any person becoming a Director of the Company
subsequent to the effective date whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors will, for
purposes of this Agreement, be considered an Incumbent Director; or
 


 
 9

--------------------------------------------------------------------------------

 
Execution Version




(iii) there will occur (A) any consolidation or merger of the Company or any
subsidiary where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate 60% or more of the
voting securities of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company (other than to an entity 60% or
more owned by the shareholders of the Company) or (C) any liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other voting securities outstanding, increases the proportionate voting power
represented by the voting securities beneficially owned by any person to 40% or
more of the combined voting power of all then outstanding voting securities.
 
(c) “Code” means the Internal Revenue Code of 1986, as amended.
 
(d) “Disability” means Executive’s inability for a period of six consecutive
months, to render substantially the services provided for in this Agreement by
reason of mental or physical disability, whether resulting from illness,
accident or otherwise, other than by reason of chronic or persistent abuse of
any substance (such as narcotics or alcohol), provided that a Disability for
purposes of Section 5(a) will qualify as a Disability under Section 409A of the
Code. Notwithstanding the foregoing, no circumstances or condition will
constitute a Disability to the extent that, if it were, a 20% tax would be
imposed under Section 409A of the Code; provided that, in such a case, the event
or condition will continue to constitute a Disability to the maximum extent
possible (e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax. In addition,
nothing herein will limit or restrict the payment of any amount subject to
Section 409A of the Code upon an otherwise permitted payment event under
Section 409A of the Code, including upon a separation from service.
 
(e) “Good Reason” means:
 
(i) a material diminution in Executive’s title, duties or responsibilities;
 
(ii) relocation of Executive’s place of employment without his consent outside
the New York City metropolitan area or, following a Change in Control, outside
of the Borough of Manhattan;
 
(iii) the failure of the Company to pay within 30 business days any material
payment or benefits due from the Company;
 
(iv)  the material failure by the Company to honor any of its material
obligations to Executive.
 
For Good Reason to exist, Executive must provide written notice of an event
purportedly constituting Good Reason within 90 days of its occurrence, the
Company must have failed to cure such event within 30 days following such notice
and Executive must provide written notice of his decision to terminate
employment, such notice to be provided within 15 days following the expiration
of such cure period.  The effective date of such termination will be the end of
the period of Garden Leave.
 
(f) “Notice of Termination” means the written notice of termination of
Executive’s employment delivered by, as applicable, Executive or the Company.
 
7. Covenants.
 


 
  10

--------------------------------------------------------------------------------

 
Execution Version




(a) Confidentiality Restrictions.  Executive agrees at all times during the term
of his employment and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company (while employed by the Company), or
to disclose to any person, firm or corporation without advance written
authorization of the Board of Directors, except as necessary for Executive to
discharge his duties hereunder, any Confidential Information of the
Company.  Executive understands and acknowledges that “Confidential Information”
includes, without limitation: client or customer lists, identities, contacts,
business and financial information; investment strategies; pricing information
or policies, fees or commission arrangements of the Company; marketing plans,
projections, presentations or strategies of the Company; financial and budget
information of the Company; personnel information, personnel lists, resumes,
personnel data, organizational structure, compensation and performance
evaluations; information regarding the existence or terms of any agreement or
relationship between the Company and any other party; and any other information
of whatever nature, which gives to the Company an opportunity to obtain an
advantage over its competitors who or which do not have access to such
information.  Executive understands and acknowledges that Confidential
Information developed by him, during the term of his employment by the Company,
will be subject to the terms and conditions of this Agreement as if the Company
furnished the same Confidential Information to Executive in the first
instance.  Executive further understands and acknowledges that Confidential
Information does not include any of the foregoing items that have become
publicly known and made generally available through no wrongful act of Executive
or of others who were under confidentiality obligations as to the item or items
involved.  In the event that Executive is required by law to disclose any
Confidential Information, Executive agrees to give the Company prompt advance
written notice thereof and to provide the Company with reasonable assistance in
obtaining an order to protect the Confidential Information from public
disclosure.
 
(b) Former Employer Information.  Executive agrees that he will not, during and
in connection with his employment with the Company, use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and that he will not bring into the premises of the
Company any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.  Executive also acknowledges that he is free from any
conflicts from previous employment contracts or agreements with all previous
employers, and he is available for employment by the Company with no legal
encumbrances and agrees to hold the Company harmless from any lawsuits arising
from his previous employment.
 
(c) Third Party Information.  Executive recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out his work
for the Company consistent with the Company’s agreement with such third party.
 
(d) No Public Statements.  Executive agrees that he will not, without the
Company’s prior written consent, discuss with the media (which includes any
national or local newspaper, magazine, radio and/or television station) any
matter related to the Company.
 
(e) Mutual Non-Disparagement.  Executive acknowledges that any disparaging
comments by him against the Company are likely to substantially depreciate the
business reputation of the Company.  Executive agrees to act in good faith so as
not to harm the business reputation of the Company in any way.  Executive
further agrees that he will not directly or indirectly defame, disparage, or
publicly criticize the services, business, integrity, veracity or reputation of
the Company or its owners, officers, directors, or employees in any forum or
through any medium of communication.  The Company agrees that it will not,
directly or indirectly, through its executive officers or directors, defame,
disparage, or publicly criticize the integrity, veracity or reputation of
Executive.   Nothing in this Agreement will preclude Executive or the Company
and its executive officers and directors from supplying truthful information to
any governmental authority or in response to any lawful subpoena or other legal
process.
 


 
11 

--------------------------------------------------------------------------------

 
Execution Version




(f) Restrictive Covenants.
 
(i) Conflicting Employment.  Executive agrees that, during the term of his
employment with the Company, he will not engage in any other employment,
occupation, consulting or other business activity related to the business in
which the Company is now involved or becomes involved during the term of his
employment, nor will he engage in any other activities that would or may
conflict with his obligations or responsibilities to the Company.
 
(ii) Returning Company Documents and Property.  Executive agrees that, at the
time of leaving the employ of the Company or at any other time at the Company’s
request, he will deliver to the Company (and will not keep in his possession,
recreate or deliver to anyone else) any and all software, devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, Confidential Information,
other documents or property, or reproductions of any aforementioned items
developed by him pursuant to his employment with the Company or otherwise
belonging to the Company, its successors or assigns.  To the extent Executive
has retained any the Company property or Confidential Information on any
electronic or computer equipment belonging to him or under his control,
Executive agrees to so advise the Company and to follow the Company’s
instructions in permanently deleting all such property or Confidential
Information and all copies, including without limitation allowing the Company
access to such equipment for purposes of permanently deleting all such property
or Confidential Information.  In the event of the termination of Executive’s
employment for any reason, Executive agrees to sign and deliver the “Termination
Certification” attached to the Company’s Employee Handbook and provide such
other written assurances of his compliance with this Agreement as may be
requested by the Company.
 
(iii) Notification to New Employer.  During Executive’s employment and for a
period of twelve (12) months immediately following the termination of his
employment with the Company, Executive will advise the Company of any new
employer of his, or any other person or entity for whom he may perform services,
within three (3) days after accepting an offer to work for such employer or
other person or entity.  Executive hereby agrees to notify, and grant consent to
notification by the Company to, any new employer, or other person or entity for
whom he may perform services, of his obligations under this Agreement.
 
(iv) Solicitation of Employees.  Executive agrees that during his employment and
for a period of twelve (12) months immediately following the termination of his
employment with the Company for any reason, whether with or without cause, he
will not either directly or indirectly, for himself or for any other person or
entity:
 
(1) solicit, induce, recruit or encourage any of the Company’s employees,
consultants, independent contractors or any person who provides services to the
Company to terminate or reduce their employment or other relationship with the
Company,
 
(2) hire any individual who is (or was within the six (6) months immediately
preceding such hiring) an employee, exclusive consultant, or exclusive
independent contractor of the Company, or
 
(3) attempt to do any of the foregoing.
 
(v) Solicitation of Customers.  Executive agrees that during his employment and
for a period of twelve (12) months immediately following the termination of his
employment with the Company for any reason, whether with or without cause, he
will not either directly or indirectly (i) solicit, entice, or induce any
Customer for the purpose of providing, or provide, products or services that are
competitive with the products or services provided by the Company, or (ii)
solicit, entice, or induce any Customer to terminate or reduce its business with
(or refrain from increasing its business with) the Company.  As used in this
subsection (f)(v) of Section 7,
 


 
12 

--------------------------------------------------------------------------------

 
Execution Version


“Customer” means any person or entity to which the Company provided products or
services (or was invested in products offered by the Company), and with which
Executive had contact on behalf of the Company, within the last twelve (12)
months of his employment with the Company.
 
(vi) Noncompetition.  Executive agrees that during his employment and for a
period of twelve (12) months immediately following the termination of his
employment with the Company for any reason, whether with or without cause, he
will not either directly or indirectly:
 
(1)  have any ownership interest in, or participate in the financing, operation,
management or control of, any Competitor; or
 
(2)  engage in or perform services (whether as an employee, consultant,
proprietor, partner, director or otherwise) for any Competitor, if such services
either (i) are the same as or similar to (individually or in the aggregate) the
services Executive performed for the Company during his employment with the
Company, or (ii) are performed with respect to products or services of the
Competitor that are competitive with the products or services provided by the
Company with which Executive was involved during his employment with the Company
or about which he received Confidential Information during his employment with
the Company.
 
(vii) As used in subsection (f)(vi) of Section 7, “Competitor” means any
mortgage REIT (i) any mortgage REIT, (ii) any entity or person engaged in any
element of acquiring mortgage backed securities, including any private or public
investment firm or broker dealer whose business strategy is based on or who
engages in the trading, sales, investment or management of mortgage backed
securities, or (iii) any entity that manages or advises (including any external
advisor) either a mortgage REIT or an entity or person engaged in any element of
acquiring mortgage backed securities, including any private or public investment
firm or broker dealer whose business strategy is based on or who engages in the
trading, sales, investment or management of mortgage backed securities.  The
scope of the covenant set forth in subsection (f)(vi) of Section 7 will be
within or with respect to the United States and any other country in which the
Company is engaged in business.  Executive acknowledges that the Company’s
technology and products have worldwide application, including without limitation
over the Internet and that such geographic scope is therefore reasonable.  It is
agreed that ownership of no more than 2% of the outstanding voting stock of a
publicly traded corporation will not constitute a violation of subsection
(f)(vi) of Section 7.
 
(viii) Corporate Opportunities.  Executive agrees that during his employment and
for a period of twelve (12) months immediately following the termination of his
employment with the Company for any reason, whether with or without cause,
Executive will not use opportunities discovered in the course of his employment
for his own personal gain or benefit.  For example, if, in Executive’s capacity
as a the Company employee, Executive is approached about or otherwise become
aware of a potential investment or other business transaction that may be
appropriate for the Company, Executive will not take that opportunity for
himself, or share or disclose it to any third party, but rather Executive will
bring it to the attention of his manager or other appropriate the Company
personnel.
 
(g)  Cooperation with Respect to Litigation. During the Term of Employment and
at all times thereafter, Executive agrees to give prompt written notice to the
Company of any claim against the Company after becoming aware of such claim and
(to the extent reasonably requested by the Company) to reasonably cooperate, in
good faith and to the best of his ability, with the Company in connection with
any and all pending, potential or future claims, investigations or actions which
directly or indirectly relate to any action, event or activity about which
Executive may have knowledge in connection with or as a result of his employment
by the Company. Such cooperation will include all assistance that the Company,
its counsel or representatives may reasonably request, including reviewing
documents, meeting with counsel, providing factual information and material, and
appearing or testifying as a witness; provided, however, that the Company will
promptly reimburse Executive for all reasonable
 


 
 13

--------------------------------------------------------------------------------

 
Execution Version


expenses, including travel, lodging and meals, incurred by him in fulfilling his
obligations under this Section 7(g) and. except as may be required by law or by
court order, should Executive then be employed by an entity other than the
Company, such cooperation will not materially interfere with Executive’s then
current employment.
 
(h) Remedies.
 
(i) Executive acknowledges and agrees that the restrictions set forth in this
Agreement are critical and necessary to protect the Company’s legitimate
business interests; are reasonably drawn to this end with respect to duration,
scope, and otherwise; are not unduly burdensome; are not injurious to the public
interest; and are supported by adequate consideration.  Executive agrees that it
would be impossible or inadequate to measure and calculate the Company’s damages
from any breach of the restrictions set forth herein.  Accordingly, Executive
agrees that if he breaches or threatens to breach any of such restrictions, the
Company will have available, in addition to any other right or remedy available,
the right to obtain an injunction from a court of competent jurisdiction
restraining such breach or threatened breach and to specific performance of any
such provision of this Agreement.  Executive further agrees that no bond or
other security will be required in obtaining such equitable relief and he hereby
consents to the issuance of such injunction and to the ordering of specific
performance.  Executive further acknowledges and agrees that (i) any claim he
may have against the Company, whether under this Agreement or otherwise, will
not be a defense to enforcement of the restrictions set forth in this Agreement,
(ii) the circumstances of his termination of employment with the Company will
have no impact on his obligations under this Agreement, and (iii) this Agreement
is enforceable by the Company, and its subsidiaries, affiliates, successors and
assigns.
 
(ii) Executive, and the Company, agree and intend that Executive’s obligations
under this Agreement (to the extent not perpetual) be tolled during any period
that Executive is in breach of any of the obligations under this Agreement, so
that the Company is provided with the full benefit of the restrictive periods
set forth herein.
 
(iii)  Executive also agrees that, in addition to any other remedies available
to the Company and notwithstanding any provision of this Agreement to the
contrary, in the event Executive breaches in any material respect any of his
obligations under this Section 7, the Company may immediately cease all payments
under Sections 5(a), 5(b), 5(c), 5(e) or 5(m), as applicable, all equity-based
awards granted under this Agreement may be immediately forfeited, and the
Company may require that Executive repay any after-tax amounts previously paid
to Executive under Sections 5(a), 5(b), 5(c), 5(e) or 5(m), as applicable, and
any stock delivered or other amounts paid (each on an after-tax basis) with
respect to any equity-based awards granted under this Agreement.
 
(iv) Executive and the Company further agree that, in the event that any
provision of this Section 7 is determined by any court of competent jurisdiction
to be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, that provision will
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law.  Executive further covenants that Executive will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 7 and that Executive will reimburse the Company and its affiliates for
all costs (including reasonable attorneys’ fees) incurred in connection with any
action to enforce any of the provisions of this Section 7 if either the Company
and/or its affiliates prevails on any material issue involved in such dispute or
if Executive challenges the reasonability or enforceability of any of the
provisions of this Section 7, it being understood that Executive will not be
considered to have challenged the enforceability of this Section 7 by arguing
that his conduct did not, in fact, violate the terms of this Section 7. It is
also agreed that each of the Company’s affiliates will have the right to enforce
all of Executive’s obligations to that Affiliate under this Agreement, including
without limitation pursuant to this Section 7.
 
8. Indemnification. The Company will indemnify Executive to the fullest extent
permitted by Maryland law as amended from time to time in connection with
Executive’s duties with the Company, against all
 


 
 14

--------------------------------------------------------------------------------

 
Execution Version


costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees, judgments, fines, penalties, ERISA excise taxes and amounts
paid in settlement) actually and reasonably incurred by Executive in connection
with an action, suit or proceeding. Expenses incurred by Executive if Executive
is a party to a proceeding to which this Section may be applicable will be paid
or reimbursed by the Company in advance of the final disposition of the
proceeding upon receipt by the Company of (i) a written affirmation of
Executive’s good faith belief that Executive is entitled to indemnification by
the Company pursuant to this Section with respect to such expenses and
proceeding, and (ii) a written undertaking by Executive, or on Executive’s
behalf, to and in favor of the Company, wherein Executive agrees to repay the
amount if Executive is determined not to have been entitled to indemnification
under this Section.  While Executive is an officer of the Company, and for six
years thereafter, the Company (or any successor thereto) will provide
comprehensive coverage under its officers and directors insurance policy (or
policies) on substantially the same terms and levels that it provides to its
senior executive officers, at the Company’s sole cost.
 
9. Clawback Policy.  Executive agrees that all bonuses, equity compensation and
other incentive compensation provided by the Company will be subject to any
applicable clawback policy implemented by the Board of Directors from time to
time.
 
10. Inventions
 
(i) Inventions Retained and Licensed.  Executive has attached hereto, as Exhibit
C, a list describing all inventions, original works of authorship, developments,
improvements and trade secrets which were made by Executive prior to his
employment with the Company (collectively referred to as “Prior Inventions”),
which relate to the Company’s proposed business, products or research and
development and which are not assigned to the Company hereunder.  If disclosure
of any such Prior Invention would cause Executive to violate any prior
confidentiality agreement, Executive understands and acknowledges that he is not
to list such Prior Inventions in Exhibit B but will only disclose a cursory name
for each such invention and the fact that full disclosure as to such inventions
has not been made for that reason.  In Exhibit C, Executive has also indicted
which Prior Inventions were made in connection with his employment with Annaly
Capital Management Inc.  Annaly Capital Management Inc. hereby consents to
Executive’s disclosure and use of such Prior Inventions for purposes of his
employment with the Company.  If there are no such Prior Inventions indicated on
Exhibit C, Executive represents that there are no such Prior Inventions.  If in
the course of Executive’s employment with the Company, Executive incorporates
into any the Company product, service or process a Prior Invention, the Company
is hereby granted and will have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell such Prior
Invention as part of or in connection with such product, process or machine.
 
(ii) Assignment of Inventions.  Executive acknowledges that, during the term of
his employment by the Company, Executive may be expected to undertake creative
work, either alone or jointly with others, which may lead to inventions, ideas,
original works of authorship, developments, concepts, improvements, trade
secrets or other intellectual property rights, in each case, whether or not
patentable or registrable under patent, copyright or similar laws and including,
in each case, tangible embodiment of any of the foregoing
(“Inventions”).  Executive hereby agrees that all Inventions created during the
term of his employment and that is related to the actual or prospective business
of the Company or result from work performed by Executive for the Company
(whether or not on the Company’s premises or using the Company’s equipment and
materials or during regular business hours) (“Company Inventions”) will be a
work-for-hire and will be the sole and exclusive property of the Company and, to
the extent such Company Inventions are not a work-for-hire, Executive hereby
assigns to the Company Investment Corporation all of his right, title and
interest in and to any and all such Company Inventions.  In addition, any
Inventions created within three years after the termination of Executive’s
employment by the Company which are based upon or derived from Confidential
Information or Company Inventions will be the sole and exclusive property of the
Company and Executive hereby assigns to the Company all of his right, title and
interest in and to any and all such Company Inventions.  Nothing in the
preceding sentence will be construed to limit Executive’s obligations under
Section 10 of this Agreement.
 


 
15 

--------------------------------------------------------------------------------

 
Execution Version




(iii) Maintenance of Records.  Executive agrees to keep and maintain adequate
and current written records of all Company Inventions made by Executive (solely
or jointly with others) during the term of Executive’s employment with the
Company.  The records will be in the form of notes, sketches, drawings and any
other format that may be specified by the Company.  The records will be
available to and remain the sole property of the Company at all times.
 
(iv) Further Assistance. Executive agrees to assist the Company, or its
designee, at the Company’s or its designee’s expense, in every proper way to
secure Company’s rights, or its designee’s rights, in the Company Inventions and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company, or its designee, of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company, or its designee, will deem
necessary in order to apply for and obtain such rights and in order to assign
and convey to the Company, or its designee, the sole and exclusive rights, title
and interest in and to such Company Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto.  Executive
further agrees that his obligation to execute or cause to be executed, when it
is in his power to do so, any such instrument or papers will continue after the
termination of this Agreement.  If the Company, or its designee, is unable
because of Executive’s mental or physical incapacity or for any other reason to
secure Executive’s signature to apply for or to pursue any application for any
United States or foreign patents, copyright registrations or other registrations
covering Company Inventions, then Executive hereby irrevocably designates and
appoints the Company, or its designee, and its duly authorized officers and
agents as his agent and attorney in fact, to act for and in his behalf and stead
to execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
him.  Executive understands and acknowledges that this appointment is coupled
with an interest and survives his death or incompetence.
 
(v) Moral Rights.  To the extent not assignable, Executive hereby waives, to the
extent permitted by applicable law, any and all claims he may now or hereafter
have in any jurisdiction to all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as “moral rights” with respect
to all Company Inventions.
 
(vi) No License. Executive understands and acknowledges that this Agreement does
not, and will not be construed to grant him any license or right of any nature
with respect to any Company Inventions or Confidential Information.
 
(vii) Application.  Executive agrees that the provisions of subsections (i) of
this Section 10 will apply with respect to any and all Inventions, whether
created during services to the Company or any predecessor entity, or during any
pre-organization period.  Executive acknowledges that the Company and its future
investors will rely on this representation.
 
11.  Assignability; Binding Nature. This Agreement will inure to the benefit of
the Company and Executive and their respective successors, heirs (in the case of
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that any such
rights or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and such assignee or transferee assumes the
liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. This Agreement will not
be assignable by Executive; provided however that, in the event of Executive’s
death or a judicial determination of his incapacity, references to Executive in
this Agreement will be deemed, as appropriate, to be references to his heirs,
executor(s) or other legal representative(s).
 
12. Representation. The Company and Executive each represent and warrant that it
or he is fully authorized and empowered to enter into this Agreement and that
its entering into this Agreement and the
 


 
16 

--------------------------------------------------------------------------------

 
Execution Version


performance of its or his obligations under this Agreement will not violate any
agreement between to which it or he is a party.
 
13. Entire Agreement; Inconsistency. This Agreement contains the entire
agreement between the Company and Executive concerning the subject matter hereof
and supersedes all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, between them with respect
thereto.  In the event of any inconsistency between this Agreement and any other
plan, program, practice or agreement in which Executive is a participant or a
party, whether applicable on the date of this Agreement or at any time
thereafter, this Agreement will control unless, with Executive’s prior written
consent, such other plan, program, practice or agreement specifically refers to
this Agreement as not so controlling.
 
14. Amendment or Waiver. This Agreement can only be changed, modified or amended
in a writing that is signed by both Executive and the Company and that
specifically identifies the provision(s) of this Agreement that are being
changed, modified or amended. No waiver by either the Company or Executive at
any time of any breach by the other party of any condition or provision of this
Agreement will be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time. Any waiver must be in
writing and signed by Executive or the Board of Directors, as the case may be.
 
15. Severability. In the event that any provision or portion of this Agreement
will be determined to be invalid or unenforceable for any reason, in whole or in
part, the remaining provisions of this Agreement will be unaffected thereby and
will remain in full force and effect to the fullest extent permitted by law.
 
16. Reasonableness. To the extent that any provision or portion of this
Agreement is determined to be unenforceable by a court of law or equity, that
provision or portion of this Agreement will nevertheless be enforceable to the
extent that such court determines is reasonable.
 
17. Survivorship. The respective rights and obligations of the parties hereunder
will survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.  For the avoidance of
doubt, the covenants in Section 7 and the indemnification and insurance
provisions of Section 8 of this Agreement will survive any termination or
expiration of this Agreement and termination of Executive’s employment for any
reason.
 
18. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto will be governed by and
construed in accordance with the laws of the State of New York (without regard
to its choice of law provisions), other than rights and obligations (and related
claims and disputes) pursuant to Section 8 (Indemnification) which will be
governed by Maryland law.  Each of the parties agrees that any dispute between
the parties will be resolved only in the courts of the State of New York or the
United States District Court for the Southern District of New York and the
appellate courts having jurisdiction of appeals in such courts.  In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits for himself or itself
in any proceeding relating to this Agreement or Executive’s employment by the
Company or any affiliate, or for the recognition and enforcement of any judgment
in respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts
of the State of New York, the court of the United States of America for the
Southern District of New York, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agrees that all claims in respect of any
such Proceeding will be heard and determined in such New York State court or, to
the extent permitted by law, in such federal court; (b) consents that any such
Proceeding may and will be brought in such courts and waives any objection that
he or it may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or Executive’s
employment by the Company or any affiliate, or his or its performance under or
the enforcement of this Agreement; (d) agrees that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party at his or its
 


 
17 

--------------------------------------------------------------------------------

 
Execution Version


address as provided in accordance with Section 19; and (e) agrees that nothing
in this Agreement will affect the right to effect service of process in any
other manner permitted by the laws of the State of New York.
 
19. Notices. Any notice given to either party will be in writing and will be
deemed to have been given when delivered personally, by reputable overnight
courier, or when received if sent by certified mail, postage prepaid, return
receipt requested, duly addressed to the party concerned, if to the Company, at
its principal executive office, and if to Executive, at the address of Executive
shown on the Company’s records or at such other address as such party may give
notice of.
 
20. Withholding.  The Company will be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company determines in its sole discretion to be
required to be withheld pursuant to applicable law.  The Company will use
commercially reasonable efforts to establish a relationship with a broker-dealer
to facilitate the sale of shares acquired on the vesting or exercise of any
equity or equity-based compensation granted to Executive by the Company to
enable Executive to satisfy all applicable withholding taxes due in connection
with such vesting or exercise; provided that if the Company does not establish
any such relationship, Executive may satisfy such withholding obligations by
instructing the Company to retain shares otherwise deliverable to Executive upon
the vesting or exercise of any such equity or equity-based award with a fair
market value not exceeding the minimum amount required to be withheld by
applicable law.
 
21.  Headings. The headings of the Sections contained in this Agreement are for
convenience only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
 
22.  Counterparts. This Agreement may be executed in two or more
counterparts.  Signatures delivered by facsimile (including by “pdf”) will be
deemed effective for all purposes.
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

 
Chimera Investment Corporation
     
By:
/s/ Gerard Creagh
   
Name: Gerard Creagh
   
Title: Member of the Compensation Committee
     
By:
/s/ Matthew Lambiase
   
Name: Matthew Lambiase
   
Title: Chief Executive Officer

  
 
 
18

